It also appeared that defendant was taxed with the costs of one of plaintiff's witnesses for whom no subpoena appeared among the records below.
After argument by Haywood, the court granted the rule; and afterwards made it absolute, ordering the clerk to expunge from the bill of costs such of plaintiff's witness tickets as were liable to the first objection; and to issue a notice to the witness for whom no subpoena appeared, remarking that he ought to have an opportunity of accounting for the subpoena if any existed, and that if he had attended the court as a witness without having been summoned, his tickets must be expunged also.
Motion allowed.
Cited: Belden v. Snead, 84 N.C. 245; Stern v. Herren, 101 N.C. 518. *Page 176 
(319)